                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          DONTE McCLELLON,                                   CASE NO. C18-0978-JCC
10
                                   Plaintiff,                  ORDER
11
                    v.
12
            CITIGROUP GLOBAL MARKETS
13
            INC.,
14
                                   Defendant.
15
            This matter comes before the Court on Defendant’s objections (Dkt. No. 44) to the report
16
     and recommendation (“R&R”) (Dkt. No. 43) of the Honorable Mary Alice Theiler, United States
17
     Magistrate Judge. Having thoroughly considered the relevant record, the Court finds oral
18
     argument unnecessary and hereby OVERRULES Plaintiff’s objections and ADOPTS Judge
19
     Theiler’s R&R for the reasons explained herein.
20
     I.     BACKGROUND
21
            On May 15, 2018, Plaintiff filed this lawsuit in King County Superior Court. (Dkt. No. 1-
22
     2 at 4.) 1 After removing the case to this Court, Defendant moved to dismiss Plaintiff’s
23

24
            1
25         This is one of six lawsuits filed by Plaintiff against various financial institutions, all of
   which have been adjudicated by this Court. See McClellon v. OptionsHouse, Case No. C18-
26 0817-JCC, Dkt. No. 1-1 (W.D. Wash. June 5, 2018); McClellon v. Wells Fargo Bank N.A., Case
   No. C18-0851-JCC, Dkt. No. 1-2 (W.D. Wash. June 12, 2018); McClellon v. Wells Fargo

     ORDER
     C18-0978-JCC
     PAGE - 1
 1 complaint for failure to state a claim. (Dkt. No. 15.) Plaintiff responded by filing an amended

 2 complaint, which Defendant again moved to dismiss. (See Dkt. Nos. 17, 21.) On November 6,

 3 2018, the Court granted Defendant’s motion to dismiss, dismissing Plaintiff’s amended

 4 complaint without prejudice and with leave to amend. (Dkt. No. 25.)

 5          Plaintiff failed to file a second amended complaint. On December 6, 2018, the Court

 6 ordered Plaintiff to show cause why the case should not be dismissed for failure to file an

 7 amended complaint. (Dkt. No. 26.) Plaintiff failed to respond to the Court’s order to show cause.

 8 On January 2, 2019, the Court dismissed Plaintiff’s amended complaint with prejudice and
 9 entered judgment. (Dkt. Nos. 27, 28.)

10          On January 22, 2019, Plaintiff filed a one-page letter asking the Court to vacate its
11 judgment dismissing his amended complaint. (Dkt. No. 29.) Plaintiff stated that “he wasn’t in the

12 State of Washington on November 27th 2018.” (Id.) Plaintiff also stated that he has been

13 “battling a chronic disease for over a year and it had intensified since Mid-October 2018 leaving

14 [him] physically incapable to respond in a timely matter to this case and many other cases.” (Id.)

15 Plaintiff asked that “this matter be allowed to proceed with a rescheduled status conference.”

16 (Id.)

17          On February 22, 2019, the Court denied Plaintiff’s motion to vacate, ruling that Plaintiff
18 had not demonstrated excusable neglect warranting vacation of the Court’s judgment. (Dkt. No.

19 31.) Plaintiff filed a motion for reconsideration, which the Court denied. (Dkt. Nos. 32, 34.)

20 Plaintiff appealed the Court’s orders dismissing his complaint, his motion to vacate, and his

21 motion for reconsideration, along with the Court’s judgment dismissing his complaint. (Dkt. No.

22

23 Advisors Financial Network, et al., Case No. C18-0852-JCC, Dkt. No. 1-1 (W.D. Wash. June 12,
   2018); McClellon v. Capital One Bank N.A., Case No. C18-0909-JCC, Dkt. No. 1-1 (W.D.
24 Wash. June 21, 2018). Additionally, Plaintiff has filed three new lawsuits that allege identical

25 claims as two of his prior lawsuits. See McClellon v. OptionsHouse, Case No. C19-0427-JCC,
   Dkt. No. 3 (W.D. Wash. 2019); McClellon v. Bank of America N.A., Case No. C19-0394-JCC,
26 Dkt. No. 9 (W.D. Wash. 2019); McClellon v. Capital One Bank N.A., Case No. C19-0446-RAJ,
   Dkt. No. 5 (W.D. Wash. 2019).

     ORDER
     C18-0978-JCC
     PAGE - 2
 1 38.) Plaintiff moved for leave to appeal in forma pauperis (“IFP”). (Dkt. No. 37.) Judge Theiler’s

 2 R&R recommends denying Plaintiff’s request to proceed IFP, finding that Plaintiff’s appeal was

 3 not taken in good faith. (See Dkt. No. 43.) Plaintiff filed objections to Judge Theiler’s R&R (Dkt.

 4 No. 44), which the Court now reviews.

 5 II.      DISCUSSION

 6          In her R&R, Judge Theiler found that Plaintiff’s appeal was not taken in good faith

 7 because of the procedural history of this case and Plaintiff’s other related lawsuits. (Dkt. No. 43

 8 at 2.) Judge Theiler noted that Plaintiff had “filed multiple nearly identical lawsuits and appeals
 9 against different banks and financial institutions,” but that all of the complaints were based on

10 “unsupported allegations.” (Id. at 3.) Judge Theiler additionally noted that Plaintiff’s

11 “inconsistent IFP filings further bolsters the conclusion this is not a good faith appeal by an

12 indigent litigant.” (Id.)

13          Plaintiff asserts that Judge Theiler viewed his motion “in the light most unfavorable to
14 [him].” (Dkt. No. 44 at 2.) Plaintiff argues that his indigency is a “settled issue” because he was

15 previously granted IFP status in King County Superior Court. (Id.) He further argues that he

16 provided sufficient information in his IFP application to demonstrate that he is indigent. (Id. at

17 2–3.) Plaintiff also argues that his appeal of this Court’s prior orders is made in good faith

18 because he has a valid basis to challenge the Court’s denial of his motion to vacate. (Id. at 5–7.)

19 The Court disagrees.

20          Judge Theiler’s recommendation is not based on whether Plaintiff sufficiently pled that

21 he is indigent. (See generally Dkt. No. 43.) Therefore, Plaintiff’s objections regarding his

22 indigency are not relevant to the Court’s evaluation of the R&R. Rather, Judge Theiler concluded

23 that Plaintiff’s motion to appeal IFP should be denied because the appeal was not taken in good

24 faith. (Id. at 1.) The Court agrees with Judge Theiler that Plaintiff’s litigation conduct

25 demonstrates that his appeal is not taken in good faith. Plaintiff initially filed six nearly identical

26 lawsuits alleging essentially identical claims against six separate financial institutions. See supra


     ORDER
     C18-0978-JCC
     PAGE - 3
 1 n.1. The Court dismissed several of Plaintiff’s complaints with prejudice after determining that

 2 they were not meritorious, and dismissed the other complaints without prejudice because

 3 Plaintiff failed to file amended complaints, appear for status conferences, or otherwise prosecute

 4 his claims. Compare McClellon v. Wells Fargo Bank N.A., Case No. C18-0851-JCC, Dkt. No. 23

 5 (W.D. Wash. 2018) (dismissing complaint with prejudice), with McClellon v. OptionsHouse,

 6 Case No. C18-0852-JCC, Dkt. No. 28 (W.D. Wash. 2018) (dismissing complaint without

 7 prejudice).

 8          The Court went on to deny Plaintiff’s motions to vacate its judgments because Plaintiff
 9 provided nothing more than conclusory reasons for why he failed to appear to court, failed to

10 amend his complaints, and failed to comply with the Court’s orders to show cause why his case

11 should not be dismissed. (See, e.g., Dkt. No. 29.) Plaintiff not only appealed all of the Court’s

12 orders dismissing his complaints, but then re-filed three of his prior lawsuits. See supra n.1.

13 Viewing Plaintiff’s litigation conduct in total, the Court finds that Plaintiff’s appeal of the

14 Court’s order is not taken in good faith. Plaintiff has not demonstrated a good faith basis to

15 appeal the Court’s order denying his motion to vacate its prior judgment.

16 III.     CONCLUSION

17          For the foregoing reasons, the Court OVERRULES Plaintiff’s objections (Dkt. No. 44)

18 and ADOPTS Judge Theiler’s report and recommendation (Dkt. No. 43). The Court certifies that

19 Plaintiff’s appeal is not taken in good faith and his motion to appeal in forma pauperis is

20 DENIED. The Clerk is DIRECTED to send a copy of this order to Plaintiff, Judge Theiler, and

21 the Ninth Circuit Court of Appeals.

22          //

23          //

24          //

25          //

26          //


     ORDER
     C18-0978-JCC
     PAGE - 4
 1          DATED this 6th day of June 2019.

 2

 3

 4

 5
                                               A
                                               John C. Coughenour
                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0978-JCC
     PAGE - 5
